Citation Nr: 0927111	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-03 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for 
onychomycosis, bilateral toenail fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served from January 1943 to 
November 1945.  

This appeal arises from an original rating decision issued by 
the Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO) that denied service 
connection for toenail fungus in July 2003.  The Veteran 
appealed that rating action to the Board of Veterans' Appeals 
(Board) in Washington, DC in February 2004.  The Board 
remanded the case for a VA examination and further 
development in May 2007.  Thereafter, a June 2007 rating 
decision issued by the Appeals Management Center (AMC), in 
Washington, DC., granted service connection for bilateral 
toenail fungus and assigned a noncompensable evaluation 
effective April 10, 2003.

The Board notes it appears that the Veteran has raised a new 
claim for an earlier effective date in correspondence to the 
Philadelphia, Pennsylvania Regional Office (RO) dated October 
2008.  The Board refers this matter to the RO for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Beginning April 10, 2003, the date of the Veteran's 
original claim for service connection for bilateral toenail 
fungus, the Veteran has been service connected at a 
noncompensable rating.

3.  Throughout the pendency of the appeal, the Veteran's 
bilateral toenail fungus has involved less than 5 percent of 
the entire body and less than 5 percent of exposed areas.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
toenail fungus have not been met.  See 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Code 
7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
toenail fungus was received in April 2003.  Thereafter, he 
was notified of the general provisions of the VCAA by the 
Philadelphia RO in correspondence dated in June 2003.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a statement of the 
case was issued in February 2004.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  This information was provided to the Veteran by 
correspondence from the AMC dated June 2007.

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established." See 38 C.F.R. § 3.159 (b)(3) 2008.  As the 
Veteran voiced disagreement with the assigned rating for 
bilateral toenail fungus in a notice of disagreement, no 
further duty to inform the Veteran of the requirements of 
VCAA exists.

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  In connection with the current 
appeal, VA has of record service treatment records, VA 
treatment records, private treatment records, and the Veteran 
and his representative's statements.  There is no indication 
that any other treatment records exist that should be 
requested.

Therefore, the Board finds that any failure on the part of 
the VA to further notify the Veteran regarding evidence to be 
secured by the VA, and evidence to be secured by the Veteran, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds the available medical 
evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have 
been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2008).  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §4.1 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2008).  Consideration of factors wholly outside the 
rating criteria constitutes error as a matter of law.  See 
Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation 
of disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  See 38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  See 38 C.F.R. § 4.3 (2008).

780
6
Dermatitis or eczema.
Rati
ng
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2008)

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321 
(2008).

Factual Background

The Board has carefully considered the Veteran's medical 
treatment history in determining whether he is entitled to a 
compensable initial rating.

The Veteran submitted his claim for service connection for 
toenail fungus in April 2003.

In November 2003, March 2004, and November 2004 the Veteran 
was seen at the Wilkes-Barre, Pennsylvania VA Podiatry Clinic 
for pain due to long fungal nails.  Findings included ten 
mycotic nails and the podiatrist's impression was 
onychomycosis on all three occasions.  The podiatrist reduced 
and debrided ten thick, yellow mycotic nails by 
instrumentation and grinder at the three podiatry 
appointments.

At a later VA podiatry clinic appointment in December 2004, 
the Veteran complained that he had pain when his nails were 
long and he was unable to cut them because of his fungal 
infection.  The examiner noted ten mycotic nails with 
subungal debris and onchauxis.  Integument was intact without 
lesions.  Also noted was a pinched tyloma on the right 
hallux.  The Veteran was diagnosed with onychomycosis.  The 
Veteran's nails were debrided.

VA podiatry clinic notes dated February 2005, August 2005, 
November 2005, and January 2006 listed the Veteran's 
complaint as thick toenails.  Findings included ten mycotic 
nails with subungal debris and onchauxis.  Also noted were a 
pinched tyloma and otherwise intact integument.  He was 
diagnosed with onychomycosis and hyperkeratosis on each 
occasion.  His nails and a lesion were debrided each visit.

In an April 2006 VA podiatry clinic note, the Veteran 
complained of thick nails and callouses.  The examiner noted 
ten mycotic nails with subungal debris and onchauxis, a 
pinched tyloma, and otherwise intact integument.  The Veteran 
was diagnosed with onychomycosis and hyperkeratosis.  Lesions 
and nails were debrided at this visit.

An October 2006 VA podiatry clinic note described long, 
thick, chalky, yellow nails.  The Veteran had a right hallux 
lesion and bone spurs.  There were no open lesions and no 
gangrene reported.  The podiatrist discussed the risks and 
benefits of prescribed oral Lamisil and diagnosed the Veteran 
with onychomycosis.  She also debrided and reduced ten 
toenails.

During a June 2007 VA podiatry clinic note, the Veteran 
wanted his toenails cut because they hurt in his shoes.  He 
was diagnosed with onychomycosis and tinea pedis.  His 
toenails were debrided and reduced and he was prescribed 
Lamisil cream and Tinactin. 

A June 2007 VA podiatry compensation and pension examination, 
the Veteran related that while serving in the Pacific 
Theater, his feet stayed wet from the conditions present and 
the skin peeled off of his feet, the nails turned hard, and 
he could not cut them.  He complained of sore toenails while 
wearing shoes standing, walking, and sitting.  There was no 
pain, weakness, swelling, heat, tenderness, fatiguability, or 
lack of endurance on the day of the examination.  On physical 
examination, the physician reported present pedal pulses that 
were symmetrical, digital hair bilaterally, and a mild right 
tyloma.  She noted the nails of the first, third, and fourth, 
and the right first, third, fourth, and fifth were thick with 
yellow-white subungal chalky type of debris present.  The 
examining physician also reported the interdigital spaces had 
localized erythema, with maceration and skin cracks, 
consistent with tinea pedis.  The examiner opined that the 
clinical findings on the day of the examination were 
consistent with onychomycosis which was at least as likely as 
not related to environmental exposure during World War II.

October 2007, February 2008, and June 2008 VA podiatry clinic 
notes include finding ten mycotic nails with subungal debris 
and onchauxis.  The diagnosis was onychomycosis at each 
visit, with an additional diagnosis of hyperkeratosis at the 
February 2008 and June 2008 appointments.

The evidence of record indicates that the Veteran was 
scheduled for a VA podiatry examination on September 8, 2008.  
The Veteran failed to report for the examination, thus 
evidence expected from this examination could not be 
considered.  

The Board has also thoroughly reviewed statements submitted 
by the Veteran in support of his claim.

In a statement dated June 2003, the Veteran related that 
until a few years ago, medication was unavailable to treat 
his fungus condition.  The Veteran stated that his private 
physician prescribed a medication that did not affect the 
fungal infection at all.  He underwent an operation on his 
left foot by a private surgeon but he could not afford to 
continue.

The Veteran submitted a statement in June 2007 in which he 
explained that his operation in April 1996 was to reduce pain 
from four toenails on his left foot.  He stated that he was 
to continue having the remainder of his toenails surgically 
removed, but he could no longer afford to continue the 
surgery.

Correspondence to the Philadelphia RO dated October 2008 
indicates that the Veteran was aware of and responded to VA's 
requests for examinations to determine whether the Veteran's 
condition had worsened.  The Veteran stated that his 
condition had not worsened, but he had experienced pain and 
discomfort since 1947.

The Veteran submitted a VCAA Notice Response dated March 2009 
which alerted the VA that he had no further information or 
evidence to substantiate his claim.



Analysis

After a complete review of the evidence of record, the Board 
finds that the Veteran is not entitled to an initial 
compensable rating for bilateral toenail fungus.  Though it 
is not contested that the Veteran currently suffers from pain 
as a result of his fungal condition, there is no competent 
medical evidence of record to suggest that a higher 
compensation rating is warranted at this time.

In order to warrant a compensable rating, the Veteran must 
provide medical evidence that his fungal condition affects 
more than 5 percent of his body or that he is treated with 
systematic therapy such as corticosteroids or other 
immunosuppressive drugs.  Treatment records indicate that ten 
of the Veteran's toenails are affected by a fungal condition, 
but there is no evidence within the record to suggest that 
this affliction affects over 5 percent of his body.  
Furthermore, there is evidence that the Veteran was 
prescribed Lamisil, a fungal antibiotic, in October 2006 and 
Lamisil cream and Tinactin, topical ointments, in June 2007.  
There are no references to corticosteroids or other 
immunosuppressive drugs.

Further, the Veteran contended in correspondence to the 
Philadelphia RO dated October 2008 that his condition had not 
worsened, but he had experienced pain and discomfort since 
1947.  The Veteran also stated in a March 2009 VCAA Notice 
Response that he had no further information or evidence to 
substantiate his claim.  Thus, the Board finds that the 
medical evidence of record is complete and does not warrant a 
compensable rating at this time.

The Board also finds there is no evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
bilateral toenail fungus, that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
See 38 C.F.R. § 3.321 (2008).  Although the Veteran has 
complained of pain associated with his bilateral toenail 
fungus, there is no probative evidence of any marked 
interference with employment or daily life due solely to the 
Veteran's fungal infection.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Veteran may genuinely and sincerely believe that 
his toenail fungal condition warrants an increased rating, he 
is not a licensed medical practitioner and is not competent 
to offer medical opinions as to the extent of his disability.  
See Grottveit v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board 
finds the preponderance of the evidence is against the claim.


ORDER

Entitlement to an initial compensable rating for 
onychomycosis, bilateral toenail fungus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


